 1   LAW OFFICES OF BILL LATOUR
 2   BILL LATOUR [CSBN: 169758]
          1420 E. Cooley Dr., Suite 100
 3        Colton, California 92324
 4        Telephone: (909) 796-4560
          Facsimile: (909) 796-3402
 5
          E-Mail: fed.latour@yahoo.com
 6
 7   Attorney for Plaintiff
 8                        UNITED STATES DISTRICT COURT
 9              CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
10
                                                  )     No. CV 16 – 08576 SP
11   RAUL ROSALES,                                )
12                                                )     [PROPOSED] ORDER AWARDING
           Plaintiff,                             )     EAJA FEES
13                                                )
14         v.                                     )
                                                  )
15
     NANCY A. BERRYHILL, Acting                   )
16   Commissioner of Social Security,             )
17
                                                  )
           Defendant.
18
19         Based upon the parties’ Stipulation for Award of EAJA Fees (“Stipulation”),
20         IT IS ORDERED that EAJA fees are awarded in the amount of TWO
21   THOUSAND SEVEN HUNDRED FOURTY-SEVEN DOLLARS AND 18/100
22   ($2,747.18) subject to the terms of the stipulation.
23
24         DATE: ___________
                 March 7, 2019        ____________________________________
25
                                      HON. SHERI PYM,
26                                    UNITED STATES MAGISTRATE JUDGE
27
28




                                                -1-
